02/08/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0615



                             No. DA 20-0615


IN THE MATTER OF:

C.S.

            A Youth Under the Age of Eighteen

                                ORDER


       Upon consideration of Appellant’s motion to voluntarily dismiss

appeal and good cause appearing,

       IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is hereby DISMISSED with prejudice.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                    February 8 2022